Title: To Alexander Hamilton from Tench Coxe, 6 August 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, August 6, 1794. “I have the honor to request you will place the sum of four thousand & forty seven dollars & 22 cents in the hands of Nathaniel Gorham Esquire of Boston for the purpose of paying for a quantity of copper & tin, necessary for making ten eight inch Howitz, and for a small advance upon the workmanship, agreeably to a contract with Paul Revere for that purpose.”
